DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390) in view of Huber (US 3,285,587).
Regarding claim 1, Zhenggui (CN 20274746) teaches a modular extraction column comprising: a first end block and a second end block respectively having a flange on one side (Fig. 1 Sections 2 and 8 have flanges; Last sentence of Abstract); a body block (Fig. 1 middle section comprising section 3 and 5) along a longitudinal axis extending from the first end block through the body block to the second end block (Evident from Figure, the longitudinal axis running up and down in the figure Abstract), the accommodating portion of each of the plurality of column modules having a cross-section in a direction perpendicular to the longitudinal direction thereof (figure 1 shows this). Zhenggui appears to be silent with regards to an inner structure, the inner structure corresponding to a cartridge that is either a structure body and a support or alternatively a support and a stuffing, and with regards to the cross section being quadrangular in a direction extending perpendicularly to the longitudinal axis.
Sullivan (US 6,569,390) teaches extraction trays (Title) that comprises an inner structure (Figs. 1-5) that comprises a cartridge (The assembled structure as seen in fig. 5) that can comprise a structural body (Figs. 1-5 trays 1) with a support (Fig. 5 support bars 6), the structural body comprising sieve trays (Figs. 1-5 perforated active area 2 of the trays 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structural body comprising sieve trays with a support taught by Sullivan into the accommodating portions (The interior 
Regarding the shape of the cross-section: Silvis teaches an extraction column with a quadrangular cross-section (Fig. 2 shows this, column 2 lines 14-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zhenggui such that the cross-section is quadrangular as taught by Huber to arrive at the claimed invention. One would have been motivated to do so in order to fashion the body according to a known effective shape to arrive at a successfully operating device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details. Furthermore, the courts have held that changes in shape are a matter of choice with which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04(IV)(B) for more details.
Regarding claim 2, Zhenggui in view of Sullivan teaches all the limitations of claim 1. Zhenggui further teaches the first and second end blocks and the body block are coupled to and stacked on each other such that the flanges of the first and second end blocks are respectively coupled to the first module flange of a predetermined column module among the plurality of column modules and the second module flange of the opposite column module among the plurality of column modules (Fig. 1 of Zhenggui). The end blocks and body lock are coupled to and stacked on each other by flanges, and it is inherent or at least obvious that a predetermined column module is coupled to the end block.

3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390) in view of Huber (US 3,285,587) as applied to claims 1-2 above and further in view of Wieland (US 2016/0317946).
Regarding claim 3, Zhenggui (CN 20274746) in view of Sullivan (US 6,569,390) teaches all the limitations of claim 1. Zhenggui in view of Sullivan appears to be silent with regards to a cover disposed adjacent to an open area formed in one side of the each column module.
Wieland (US 2016/0317946) teaches an extractor (Claim 26) that comprises a plurality of access ports disposed on the side walls of the tower (Paragraph [0046]), wherein an access port inherently or at least obviously comprises a detachable cover disposed adjacent to an open area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extraction column taught by Zhenggui in view of Sullivan such that there is a plurality of access ports disposed on the side walls of the column as taught by Wieland such that inherently or at least obviously there is at least one access port on each column module to arrive at the claimed invention. One would have been motivated to do so in order to have access to the interior of the extractor to clean, replace, or inspect the tower internals to arrive at an improved extractor. The combination of familiar prior art elements according to known methods to arrive at the predictable result of an improved extraction tower is prime facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 4, Zhenggui in view of Sullivan and further in view of Wieland teaches all the limitations of claim 3. Zhenggui in view of Sullivan further teaches the inner structure comprises a cartridge introduced through the open area and seated in the accommodating portion communicating with the open area (The assembled structure as seen in fig. 5 of Sullivan). This feature has already been incorporated into the primary reference and proven obvious. Therefore no further analysis is necessary.
Regarding claim 5, Zhenggui in view of Sullivan and further in view of Wieland teaches all the limitations of claim 4. Zhenggui in view of Sullivan further teaches the inner structure comprises: a 
Regarding claim 6, Zhenggui in view of Sullivan and further in view of Wieland teaches all the limitations of claim 5. Zhenggui in view of Sullivan further teaches the structural body comprises one selected from the group consisting of perforated plates, sieve trays, and baffle trays (The trays 1 are perforated and thus read on the limitation).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), in view of Wieland (US 2016/0317946) as applied to claims 3-6 above and further in view of Forte (US 4,247,521).
Regarding claim 7, Zhenggui (CN 20274746) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), in view of Wieland (US 2016/0317946) teaches all the limitations of claim 5. Zhenggui in view of Sullivan further teaches support legs coupled to corners of the structural body to support and fix the structural body (Fig. 5 support bars 6 are fixed to the body and thus coupled to corners on the support), but appears to be silent with regards to how the members are attached to one another, and thus it would be necessary and obvious to one having ordinary skill to look to the prior art for some conventional means to attach the members.
Forte (US 4,247,521) teaches an extraction tower that comprises trays 54 with members attached via bolts and welds (Figs. 6-7 bolt 93; Column 16 lines 60-68). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld and/or bolt the support and structure body to each other as taught by Forte to arrive at the claimed . 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), view of Wieland (US 2016/0317946), as applied to claims 3-6 above, and further in view of Li (US 2012/0312680).
Regarding claim 8, Zhenggui (CN 20274746) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), in view of Wieland (US 2016/0317946) teaches all the limitations of claim 4. Zhenggui further teaches a support having a quadrangular horizontal cross-section and a hollow inner area (First and second partition plates 6 and 14 define a quadrangular horizontal cross-section and hollow inner area respectively). Zhenggui in view of Sullivan and further in view of Wieland appears to be silent with regards to a stuffing.
Li (US 2012/0312680) teaches a tower for extraction (Abstract, Table 6) that can comprise a stuffing (first and second packed sections 81 and 82 comprising a packing; Paragraphs [0042]-[0043]) disposed in a support (Rings supporting conical screens and distribution rings; Paragraph [0043]) defining a hollow inner area with a quadrangular horizontal cross section (Fig. 3 shows these two sections having a quadrangular horizontal cross section and the stuffing located therein). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenggui in view of Sullivan and further in view of Wieland such that there is a support accommodating a stuffing therein as taught by Li to arrive at the claimed invention. One would have been motivated to do so to use packing instead of sieve trays/perforated trays as the simple substitution of familiar prior art elements according to known methods to arrive at predictable results is prime facie obviousness. See MPEP 2143(I)(B) for more details. 
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of the new grounds of rejection necessitated by amendment. The newly cited Huber remedies any alleged deficiencies of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama (US 2011/0210457) teaches an extraction column with a rectangular cross section (Paragraph [0147] and figures 24-27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796